Title: To James Madison from George Rogers, 11 December 1809
From: Rogers, George
To: Madison, James


Sir,
Carlisle Decr. 11th. 1809
Being Enlisted as a Soldier In Your Army the 17th. of last March when In a State of Intocsication the Next Day we were Ordered for the Barracks of Carlisle where I have remaind since. My wife with four Small Children Remaind at Lancaster Penns untill Laterly that want Drave her away from it Expecting if She would Come up to the Barracks that She would be releivd By the Coming of Genl. Gensevoort previous To his Coming She pettitioned the Secrty. of War for my Discharge But he wrote to Capt Johnson for to retain me untill I Could Procure a Substitude Genl. Gensevoort I beleive would Give me my Di[s]charge Only for Capt Johnson interfairing. I hope and pray That the Clemency of Your Mercy will be Graciously pleased to Send me my Discharge to Save A Distressed Wife & four Small Children from Distress & want, Which Your Pettitioner will be Ever Bound to pray
Geo Rogers
